


Exhibit 10.8.3






October 9, 2014
[Name]
RE:    Level 3 Communications, Inc. Key Executive Severance Plan (the “KESP”)
Dear [Name]
Capitalized terms in this notice shall have the meanings assigned to them in the
KESP.
Pursuant to Sections 8.1 and 8.5 of the KESP, you are hereby notified that,
effective immediately, the KESP has been amended to reflect changes to the
accelerated vesting rules relating to a Participant’s Qualifying Termination as
set forth in Section 4.2(g) of the KESP.
As amended, Section 4.2(g) of the KESP will now provide as follows:
4.2    Severance Payments. If the Participant has a Qualifying Termination,
then, subject to Section 4.3, the Company shall or shall cause an Affiliate, to
provide the Participant with the following:
*    *    *    *
(g)    vesting of outstanding equity-based awards as described below:
(x)    vesting of that portion of such Participant’s equity-based awards (other
than performance-based restricted stock units (“PRSUs”), which are covered in
paragraph (y) immediately following) (whether granted under the Level 3
Communications, Inc. Stock Plan or otherwise) that would have vested, but for
such Termination of Employment, based on the Participant’s continued employment
with the Company or any of its Affiliates within the twelve (12) months
following such Termination of Employment (without regard to any subsequent
acceleration events), and
(y)    vesting of a prorated portion of all outstanding PRSUs through the
Termination of Employment (measured in each instance to the last day of the
calendar month in which the Termination of Employment occurs) based on the
percentage of time that the Participant was employed during the “Performance
Period” applicable to each such outstanding PRSU (the “Pro Rata Portion”). The
actual number of PRSUs that will vest pursuant to this paragraph will be the
product of (i) the Pro Rata Portion, (ii) the number of PRSUs subject to the
Award and (iii) the applicable performance percentage applicable to such PRSU
(as determined pursuant to the terms of the applicable Award Letter) based on
the actual achievement of the applicable Performance Objective during the entire
Performance Period.
Notwithstanding the foregoing, with respect to a Termination of Employment
occurring on or after the date on which such Participant becomes
retirement-eligible in accordance with the Company’s retirement plan or policy
then in effect, all of such Participant’s equity-based awards granted prior to
April 1, 2014 (whether granted under the Level 3 Communications, Inc. Stock Plan
or otherwise) that vest based on the Participant’s continued employment with the
Company or any of its Affiliates shall vest on the date of Termination of
Employment. Any outperform stock appreciation rights held by the Participant
(“OSOs”) that become vested pursuant to this paragraph (g) shall be settled on
the Settlement Date (as defined in and set forth in the applicable OSO award
agreement). Any PRSUs for which additional vesting occurs on account of this
paragraph (g) shall be settled as soon as possible after the determination of
the satisfaction of the Performance Objective set forth in each applicable award
letter. This paragraph (g) shall apply to a given award only to the extent that
it provides better treatment (from the Participant’s perspective) than provided
by the applicable plan,



--------------------------------------------------------------------------------




award letter or agreement or other agreement between the Company and the
Participant that governs such award. For the avoidance of doubt, the additional
vesting set forth in this paragraph (g) shall only apply to the vesting
conditions that are based on the Participant’s continued employment with the
Company or any of its Affiliates through a specified date and shall not apply to
any performance-based vesting conditions, which shall continue to apply in
accordance with the terms of the applicable award agreement; and . . . .
No other changes have been made to the provisions of the KESP. If you have any
questions, please contact Cathleen Chambliss at (720) 888-1476.
Sincerely,




Laurinda Pang
Executive Vice President, Chief Administrative Officer



2